FILED
                             NOT FOR PUBLICATION                            AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDGAR ROBERTO QUIX,                              No.     15-70303

               Petitioner,                       Agency No. A092-196-432

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Edgar Roberto Quix, a native and citizen of Guatemala, petitions for review

of the Department of Homeland Security’s (“DHS”) January 23, 2015, order

reinstating his 2011 order of removal. We have jurisdiction under 8 U.S.C. § 1252.

Our review is “limited to confirming the agency’s compliance with the


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reinstatement regulations.” Garcia de Rincon v. DHS, 539 F.3d 1133, 1137 (9th

Cir. 2008). The underlying reinstated removal order may only be reviewed for a

“gross miscarriage of justice.” Id. at 1138. We deny the petition for review.

      Quix does not dispute the factual predicates for reinstatement. See id. at

1137 (listing the three determinations underlying a reinstatement order that may be

reviewed). Quix has not established a gross miscarriage of justice in his

underlying removal proceedings based on his transfer to detention in another state

or his prior attorney’s alleged failure to challenge the transfer as a due process

violation. See id. at 1138.

      PETITION FOR REVIEW DENIED.




                                           2                                     15-70303